DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 4/9/2022 and 10/7/2020 are being considered.
Claim Objections
Claims 7-12, 15, and 16 are objected to because of the following informalities: 
Claims 7-12, 15 and 16 all have the limitation “a drive mechanism”.  These should be changed to “the drive mechanism”
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“drive mechanism rotating the output shaft” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When looking to the specification, the “drive mechanism” is described being “the drive mechanism 16 is a hammer mechanism 16 with jaws 18 that engage and disengage from an anvil 20” (Paragraph [0013]).  For Examination purposes, this is to be the structured required of the term drive mechanism, or equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekino (US2015/0021062).
Regarding claim 1, Sekino discloses a method of controlling a power tool, comprising: 
determining an angle of rotation of an output shaft (Item 24) of the power tool in response to a drive mechanism (Item 17) rotating the output shaft; 
determining a first energy value of the power tool, the first energy value being a change of energy of the drive mechanism during the angle of rotation (Paragraph [0053] discusses the rotation of the motor is measured which is the input of the drive mechanism); 
determining a second energy value of the power tool, the second energy value being an energy of a component of the power tool during the angle of rotation (Paragraph [0050-51] discusses the position of the anvil is determined which is the output of the drive mechanism); and 
determining a residual torque of a fastener driven by the output shaft based on an energy difference between the first energy value and the second energy value (Paragraphs [0081]).  
Regarding claim 2, Sekino discloses the method according to claim 1, further comprising switching off an electric motor (Item 15) driving the drive mechanism when the residual torque satisfies a preset torque setting (Paragraph [0083]).  
Regarding claim 3, Sekino discloses the method according to claim 1, wherein the first energy value is determined based on a speed difference of the drive mechanism before and after driving the output shaft through the angle of rotation (Paragraph [0053]).  
Regarding claim 4, Sekino discloses the method according to claim 1, wherein the power tool is an impact wrench (Paragraph [0042]).  

Regarding claim 5-19, Sekino discloses the method according to claim 1, wherein the second energy value is a tool vibration energy, a tool movement energy, a tool temperature energy or a tool sound energy.  
Due to the “or” limitation, only one of the listed items is needed to meet the limitations of the claim.  
(Looking at claim 14 if written into independent form):
Regarding claim 14 Sekino discloses a method of controlling a power tool, comprising: 
determining an angle of rotation of an output shaft (Item 24) of the power tool in response to a drive mechanism (Item 17) rotating the output shaft; 
determining a first energy value of the power tool, the first energy value being a change of energy of the drive mechanism during the angle of rotation (Paragraph [0053] discusses the rotation of the motor is measured which is the input of the drive mechanism); 
determining a second energy value of the power tool, the second energy value being an energy of a component of the power tool during the angle of rotation (Paragraph [0050-51] discusses the position of the anvil is determined which is the output of the drive mechanism); and 
determining a residual torque of a fastener driven by the output shaft based on an energy difference between the first energy value and the second energy value (Paragraphs [0081])
wherein the second energy value is a tool vibration energy, a tool movement energy, a tool temperature energy or a tool sound energy  
wherein the tool movement energy is determined from an encoder, a gyro, a motor current probe, a motor voltage probe, a torque transducer, an accelerometer or a strain gauge.  
the encoder being disposed on the output shaft (Item 27, Paragraph [0051]).  
Regarding claim 20 Sekino discloses the method according to claim 1, wherein the energy difference between the first energy and the second energy is determined by multiplying the first energy value by an efficiency factor, the efficiency factor being determined from sensor data from one or more sensors on the power tool and an efficiency correlation stored on the tool between the sensor data and the efficiency factor (Paragraphs [0075-79 and 87]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723